Exhibit 10.1

 

LOGO [g46409ex10_logo.jpg]   2309 S. Macdill Avenue   Tampa, FL 33629   Tel:
813-769-5600   Fax: 813-769-5601   Sender’s Email: rrocke@rmslegal.com   Direct
Dial: 813-769-5610

February 22, 2008

VIA FACSIMILE AND U.S. MAIL

Samuel S. Duffy, Esq.

General Counsel

Accentia Biopharmeaceuticals, Inc.

324 South Hyde Park Avenue, Suite 350

Tampa, Florida 33606

 

  Re: Biovest International, Inc.

Dear Sam:

As we have discussed, we are willing to accept payment as outlined below for
satisfaction in full of the outstanding invoices listed on the attached account
statements, aggregating outstanding charges of $27,260.00.

 

  *  

$14,821.00 to be paid in cash. $8,000 to be paid in March 2008 and the balance
to be paid in April 2008;

 

  *  

The balance of the invoice equal to $ 12,439.00 to be paid through the issuance
of 11,309 shares of common stock in Biovest (based on a market value of $1.10)
(the “Shares”) issued in the noted increments to Robert Rocke (3,769), Robert
McLean (3,769) and Jonathan Sbar (3,769).

 

  *  

In the event that the Shares remain restricted for any reason following the
conclusion of the non-affiliate 6 month holding period under Rule 144, Biovest
agrees to keep its 1934 Act reporting current and take any other necessary steps
to facilitate the sale of the Shares under Rule 144, as revised.

If this conforms with your understanding, please proceed to issue the Shares as
soon as possible. Should you have any questions, please do not hesitate to
contact me.

Sincerely,

LOGO [g46409ex10_sig.jpg]

Robert L. Rocke

RLR/vw

 

cc:     Robert D. McLean, Esq.

         Jonathan B. Sbar, Esq.